DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending wherein claims 1-10 have been amended. 

Status of Previous Rejections
	The previous rejection of claim 5 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention is withdrawn in view of the Applicant’s amendment to claim 5. The previous rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Davidson (WO 00/68448) is withdrawn in view of the Applicant’s amendment to claim 5. The previous rejection of claims 1-4 and 6-10 under 35 U.S.C. 103 as being unpatentable over Davidson (WO 00/68448) is withdrawn in view of the Applicant’s amendment to claims 1, 5-6 and 10.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 1, the prior art fails to disclose or adequately suggest an alloy, having a plurality of properties that comprise yield strength greater than 600 MPa and a Young’s modulus less than 90 GPa and having an elemental composition of TirZrsNbtMoxSnyMa-; wherein M represents at least one additive element selected from the consisting of vanadium, tungsten, chromium and hafnium, wherein r, s, t, x, y and a are numeric values of titanium, zirconium, niobium, molybdenum, tin and M in atomic percent respectively; and wherein r, s, t, x, y and a satisfy 15 ≤ r ≤ 50, 26 ≤ s ≤ 50, 3 ≤ t ≤ 18, 0 < x 
 ≤ 3.5, 0 < y ≤ 12, a ≤ 4, and (r+s) ≤ 85. The closest prior art to Davidson (WO ‘448) discloses niobium-titanium-zirconium-molybdenum alloys that would be used for implants such as stents and spinal plating (abstract and page 2). The compositions would include about 29 to 70 weight percent niobium, between about 10 and 46 weight percent zirconium, between about 3 and 15 weight percent molybdenum, and the balance titanium (abstract and page 16). Davidson (WO ‘448) at page 2 has the disclosures that elements such as tin, iron and copper are excluded from the composition but the claimed composition requires the presence of tin and therefore distinguishes from Davidson (WO ‘448). 
	
	Claim 5 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 5, the prior art fails to disclose or adequately suggest article having an elemental composition of TirZrsNbtMoxSnyMa-; wherein M represents at least one additive element selected from the consisting of vanadium, tungsten, chromium and hafnium, wherein r, s, t, x, y and a are numeric values of titanium, zirconium, niobium, molybdenum, tin and M in atomic percent respectively; and wherein r, s, t, x, y and a satisfy 15 ≤ r ≤ 50, 26 ≤ s ≤ 50, 3 ≤ t ≤ 18, 0 < x 
 ≤ 3.5, 0 < y ≤ 12, a ≤ 4, and (r+s) ≤ 85 and wherein the article is selected from a group consisting of surgical implant, medical device and industrially-producible product. The closest prior art to Davidson (WO ‘448) discloses niobium-titanium-zirconium-molybdenum alloys that would be used for implants such as stents and spinal plating (abstract and page 2). The compositions would include about 29 to 70 weight percent niobium, between about 10 and 46 weight percent zirconium, between about 3 and 15 weight percent molybdenum, and the balance titanium (abstract and page 16). Davidson (WO ‘448) at page 2 has the disclosures that elements such as tin, iron and copper are excluded from the composition but the claimed composition requires the presence of tin and therefore distinguishes from Davidson (WO ‘448).

Claims 6-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 6, the prior art fails to disclose or adequately suggest an alloy, having a plurality of properties that comprise yield strength greater than 600 MPa and a Young’s modulus less than 90 GPa and having an elemental composition of TirZrsNbtMoxSnyMaNb-; wherein M represents at least one additive element selected from the consisting of vanadium, tungsten, chromium and hafnium, wherein N represent at least one second additive element selected from a group consisting of copper, aluminum, nickel, gold, silver, iron, cobalt, manganese, zinc, lead, germanium, phosphorus, magnesium, cerium, yttrium, lanthanum, antimony, carbon, silicon, boron and oxygen, wherein r, s, t, x, y and a are numeric values of titanium, zirconium, niobium, molybdenum, tin and M in atomic percent respectively; and wherein r, s, t, x, y and a satisfy 15 ≤ r ≤ 50, 26 ≤ s ≤ 50, 3 ≤ t ≤ 18, 0 < x 
 ≤ 3.5, 0 < y ≤ 12, a ≤ 4, b ≤ 5 and (r+s) ≤ 85. The closest prior art to Davidson (WO ‘448) discloses niobium-titanium-zirconium-molybdenum alloys that would be used for implants such as stents and spinal plating (abstract and page 2). The compositions would include about 29 to 70 weight percent niobium, between about 10 and 46 weight percent zirconium, between about 3 and 15 weight percent molybdenum, and the balance titanium (abstract and page 16). Davidson (WO ‘448) at page 2 has the disclosures that elements such as tin, iron and copper are excluded from the composition but the claimed composition requires the presence of tin and therefore distinguishes from Davidson (WO ‘448). 

Claim 10 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
In regard to claim 10, the prior art fails to disclose or adequately suggest article having an elemental composition of TirZrsNbtMoxSnyMaNb-; wherein M represents at least one additive element selected from the consisting of vanadium, tungsten, chromium and hafnium, wherein r, s, t, x, y and a are numeric values of titanium, zirconium, niobium, molybdenum, tin and M in atomic percent respectively; wherein N represents at least one second additive element selected from the group consisting of copper, aluminum, nickel, gold, silver, iron, cobalt, manganese, zinc, lead, germanium phosphorus, magnesium, cerium, yttrium, lanthanum, antimony, carbon, silicon, boron and oxygen, and wherein r, s, t, x, y and a satisfy 15 ≤ r ≤ 50, 26 ≤ s ≤ 50, 3 ≤ t ≤ 18, 0 < x 
 ≤ 3.5, 0 < y ≤ 12, a ≤ 4, b ≤ 5 and (r+s) ≤ 85 and wherein the article is selected from a group consisting of surgical implant, medical device and industrially-producible product. The closest prior art to Davidson (WO ‘448) discloses niobium-titanium-zirconium-molybdenum alloys that would be used for implants such as stents and spinal plating (abstract and page 2). The compositions would include about 29 to 70 weight percent niobium, between about 10 and 46 weight percent zirconium, between about 3 and 15 weight percent molybdenum, and the balance titanium (abstract and page 16). Davidson (WO ‘448) at page 2 has the disclosures that elements such as tin, iron and copper are excluded from the composition but the claimed composition requires the presence of tin and therefore distinguishes from Davidson (WO ‘448).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759